Name: Commission Regulation (EC) NoÃ 731/2007 of 27 June 2007 correcting Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  EU finance;  tariff policy
 Date Published: nan

 28.6.2007 EN Official Journal of the European Union L 166/12 COMMISSION REGULATION (EC) No 731/2007 of 27 June 2007 correcting Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 29(1) thereof, Whereas: (1) Part F of Annex I to Commission Regulation (EC) No 2535/2001 (2) has been replaced by Regulation (EC) No 487/2007. An error which has occurred in the CN code and the description of the product Yoghurt should be corrected. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 2535/2001, Part F of Annex I is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 June 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 487/2007 (OJ L 114, 1.5.2007, p. 8). ANNEX I.F TARIFF QUOTA UNDER ANNEX II TO THE AGREEMENT BETWEEN THE COMMUNITY AND SWITZERLAND ON TRADE IN AGRICULTURAL PRODUCTS Quota No CN code Description Customs duty Quota from 1 July to 30 June in tonnes 09.4155 ex 0401 30 Cream, of a fat content by weight exceeding 6 % exemption 2 000 0403 10 Yoghurt